


110 HR 3540 : Federal Aviation Administration

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3540
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2007
			Received
		
		
			October 4, 2007
			Read twice and referred to the Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to extend the funding and expenditure authority of the Airport and Airway Trust
		  Fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Aviation Administration
			 Extension Act of 2007.
		2.Extension of
			 taxes funding Airport and Airway Trust Fund
			(a)Fuel
			 taxesSubparagraph (B) of section 4081(d)(2) of the Internal
			 Revenue Code of 1986 is amended by striking September 30, 2007
			 and inserting December 31, 2007.
			(b)Ticket
			 taxes
				(1)PersonsClause
			 (ii) of section 4261(j)(1)(A) of such Code is amended by striking
			 September 30, 2007 and inserting December 31,
			 2007.
				(2)PropertyClause (ii) of section 4271(d)(1)(A) of
			 such Code is amended by striking September 30, 2007 and
			 inserting December 31, 2007.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
			3.Extension of
			 Airport and Airway Trust Fund expenditure authority
			(a)In
			 generalParagraph (1) of section 9502(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 October 1, 2007 and inserting January 1, 2008,
			 and
				(2)by inserting
			 or the Federal Aviation Administration
			 Extension Act of 2007 before the semicolon at the end of
			 subparagraph (A).
				(b)Conforming
			 amendmentParagraph (2) of section 9502(f) of such Code is
			 amended by striking October 1, 2007 and inserting January
			 1, 2008.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
			4.Extension of
			 Airport Improvement Program
			(a)Authorization of
			 appropriations
				(1)In
			 generalSection 48103 of title 49, United
			 States Code, is amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (4) the following:
						
							(5)$918,750,000 for
				the 3-month period beginning October 1,
				2007.
							.
					(2)Obligation of
			 amountsSums made available pursuant to the amendment made by
			 paragraph (1) may be obligated at any time through September 30, 2008, and
			 shall remain available until expended.
				(b)Project grant
			 authoritySection 47104(c) of such title is amended by striking
			 September 30, 2007, and inserting December 31,
			 2007,.
			5.Extension of authority
			 to limit third party liability of air carriers arising out of acts of
			 terrorismSection 44303(b) of
			 title 49, United States Code, is amended by striking December 31,
			 2006 and inserting December 31, 2007.
		6.Federal Aviation
			 Administration operationsSection 106(k)(1) of
			 title 49, United States Code, is amended—
			(1)by striking
			 and at the end of subparagraph (C);
			(2)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
			(3)by inserting after
			 subparagraph (D) the following:
				
					(E)such sums as may
				be necessary for the 3-month period beginning October 1,
				2007.
					.
			7.Air
			 navigation facilities and equipmentSection 48101(a)
			 of title 49, United States Code, is amended—
			(1)by striking
			 and at the end of paragraph (3);
			(2)by
			 striking the period at the end of paragraph (4) and inserting ;
			 and; and
			(3)by inserting after
			 paragraph (4) the following:
				
					(5)such sums as may
				be necessary for the 3-month period beginning October 1,
				2007.
					.
			8.Research, engineering,
			 and developmentSection
			 48102(a) of title 49, United States Code, is amended—
			(1)by striking
			 and at the end of paragraph (11)(L);
			(2)by striking the
			 period at the end of paragraph (12)(L) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(13)such sums as may
				be necessary for the 3-month period beginning October 1,
				2007.
					.
			
	
		
			Passed the House of
			 Representatives September 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
